SPRAGUE, District Judge,
sustained the positions of the counsel for the petitioner, remarking that he acquiesced in the decisions of Northey v. Field, and Nix v. Olive, above cited, which, although made at nisi prius, were made by able judges, and assented to by distinguished counsel, and cited with approbation by Lord Tenterden, in his Treatise on Shipping. He ordered a decree to be entered, that the sugars should be restored to Burnham, or his agent, upon his refunding the $4S3.00, giving up the draft for $1.700.00 to the assignee, and paying him the freight and charges.